Appeal Dismissed and Memorandum Opinion filed February 8, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00593-CV

                   IN THE INTEREST OF G.D.P., A CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-03419


                           MEMORANDUM OPINION

      This appeal is from a judgment signed July 20, 2021. The court reporter
indicated on November 19, 2021 that appellant had not requested that the reporter’s
record be prepared and that the trial court had not ordered that the record be prepared.
The clerk’s record was filed November 23, 2021.

      On December 14, 2021, this court ordered appellant to file a brief within 30
days and further warned appellant that if he failed to comply with the order, the court
would dismiss the appeal for want of prosecution, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, we dismiss the appeal
for want of prosecution.



                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                         2